Case 3:19-bk-03058-JAF Doc 22 Filed 09/09/19 Page 1 of 14

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
www.flmb.uscourts.gov

In re: CASE NO. 3:19-bk-03058-JAF
CHAPTER 13
Kevin Eugene Browne,

Debtor(s)
/

CHAPTER 13 PLAN
A. NOTICES.
Debtor! must check one box on each line to state whether or not the Plan includes each of

the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

 

A limit on the amount of a secured claim based on a valuation which Included |; Not Included
may result in a partial payment or no payment at all to the secured x
creditor. See Sections C.5(d) and (e). A separate motion will be filed.

 

Avoidance of a judicial lien or non-possessory, non-purchase money Included | Not Included

 

security interest under 11 U.S.C. § 522(f). A separate motion will be x

filed. See Section C.5(e).

Nonstandard provisions, set out in Section E, Included | Not Included
Xx

 

 

 

 

 

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE
SECURED CREDITOR’S COLLATERAL UNDER SECTION 5(j), OR TO NOT MAKE
PAYMENTS TO THE SECURED CREDITOR UNDER SECTION 5(k), THE
AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY TAKE ACTION
TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR
LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.

 

1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two
individuais,
Case 3:19-bk-03058-JAF Doc 22 Filed 09/09/19 Page 2 of 14

B. MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
shall begin 30 days from petition filing/conversion date. Debtor shall make payments to the
Trustee for the period of 60 months. If the Trustee does not retain the full 10%, any portion
not retained will be disbursed to allowed claims receiving payments under the Plan and
may cause an increased distribution to the unsecured class of creditors.

$3,424.28 from month ] (September 2019) through 60 (August 2024).

Cc, PROPOSED DISTRIBUTIONS.
1. ADMINISTRATIVE ATTORNEY’S FEES.

Base Fee $5,800.00 Total Paid Prepetition $4,000.00 Balance Due $1,800.00
MMM Fee $0.00 Total Paid Prepetition $0.00 Balance Due $0.00
Estimated Monitoring Fee at $25.00 per Month.

Attorney’s Fees Payable Through Plan at $300.00 monthly (1-6) (subject to
adjustment).

2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14 A).
None

3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).
None

4, TRUSTEE FEES, From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending. If
Debtor’s payments under the Plan are timely paid, payments to secured creditors under the Plan
shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence that Debtor Intends to
Retain - Mortgage, HOA and Condominium Association Payments, and Arrears, if
any, Paid Through the Plan U nder 11 U.S.C. § 1322(b)(5).. Debtor will cure
prepetition arrearages and maintain regular monthly postpetition payments on the
following claims secured by Debtor’s principal residence. Postpetition mortgage
payments must be included in the Plan Payments. Mortgage payments are due on the first

2
Case 3:19-bk-03058-JAF Doc 22 Filed 09/09/19 Page 3 of 14

payment due date after the case is filed and continue monthly thereafter. The amount of
postpetition mortgage payments may be adjusted as provided for under the loan
documents. The Plan may provide for the cure of arrearages to homeowner’s and
condominium associations and may, but need not, include the payment of postpetition
assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a
discharge of personal liability on these claims.

None

(b) Claims Secured by Other Real Property that Debtor Intends to Retain -
Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid
Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition
atrearages and maintain regular monthly postpetition payments on the following claims
secured by real property. Postpetition mortgage payments must be included in the Plan.
Payments are due on the first payment due date after the case is filed and continue monthly
thereafter. The amount of postpetition mortgage payments may be adjusted as provided
for under the loan documents. The Plan may provide for the cure of arrearages to
homeowner’s and condominium associations and may, but need not, include the payment
of postpetition assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor
will not receive a discharge of personal liability on these claims.

 

 

 

 

 

 

 

 

Last Four | Creditor Collateral Address Regular Gap Arrears

Digits of Monthly | Pmt

Acct. No. Payment

5879 Community 2615 Edgewood Ave $139.56 $19,417.31
Restoration Corp. Jacksonville, FL 32209

 

(c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage
Modification. Pending the resolution of a mortgage modification request, the Plan
Payments shall include the following adequate protection payments to the Trustee: (1) for
homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
spouse, if any (after deducting homeowner’s association fees), or the normal monthly
contractual mortgage payment; or (2) for non-homestead, income-producing property,
75% of the gross rental income generated from the property. If Debtor obtains a
modification of the mortgage, the modified payments shall be included in the Plan
Payments. Debtor will not receive a discharge of personal liability on these claims.

 

 

 

Last Four Creditor Collateral Address Adequate

Digits of Acct. Protection

No. Payment

1027 Shellpoint Mortgage 6964 Ramoth Drive $1,488.35
Servicing Jacksonville, FL 32226

 

 

 

 

 

(d) Claims Secured by Real Property or Personal Property to Which Section 506
Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does
not apply to a claim secured solely by Debtor’s principal residence. A separate motion to

3

 
Case 3:19-bk-03058-JAF Doc 22 Filed 09/09/19 Page 4 of 14

determine secured status or to value the collateral must be filed. Payment on the
secured portion of the claim, estimated below, is included in the Plan Payments. Unless
otherwise stated in Section E, the Plan Payments do not include payments for escrowed
property taxes or insurance.

None

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
§ 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
nonpossessory, nonpurchase money security interest because it impairs an exemption or
under § 506 to determine secured status and to strip a lien.

None

() Claims Secured by Real Property and/or Personal Property to Which Section
506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
§ 1325(a). The claims listed below were either: (1) incurred within 910 days before the
petition date and secured by a purchase money security interest in a motor vehicle acquired
for the personal use of Debtor; or (2) incurred within one year of the petition date and
secured by a purchase money security interest in any other thing of value. These claims
will be paid in full under the Plan with interest at the rate stated below.

None
(g) Claims Secured by Real or Personal Property to be Paid with Interest

Through the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be
paid in full under the Plan with interest at the rate stated below.

 

 

 

 

 

 

Last Four | Creditor Collateral Claim Payment | Interest
Digits of Description/Address Amount Through | Rate
Acct. No. Plan
0000 Duval County 5865 110th Street $7,731.60 | $196.33 18.00%
Claim 6 Tax Coilector Jacksonville, FL 32244
| RE# 098000-0000

0000 5T Wealth 5865 110th Street $5,957.17 | $151.27 18.00%
Claim 7 Partners LP Jacksonville, FL 32244

RE# 098000-0000
0000 Mathon 1136 16th Street E. $765.71 $17.82 14.00%
Claim 9 Investments Corp | Jacksonville, FL 32206

RE# 113526-0000
0000 Thornton Mellon ; 1136 16th Street E. $840.64 $15.86 5.00%
Claim 5 LLC Jacksonville, FL 32206

RE# 113526-0000

 

 

 

 

 

 

4

 
Case 3:19-bk-03058-JAF Doc 22 Filed 09/09/19 Page 5 of 14

 

 

6000
Claim 4

Duval County 9239 6th Avenue $4,649.28 | $118.06 18.00%
Tax Collector Jacksonville, FL 32208
RE# 035898-0000

 

0000

Florida Tax 2569 Broadway Ave $5,336.55 } $92.38 1.50%
Certificate Fund 1 | Jacksonville, FL 32254
RE# 056739-0000

 

 

0000

Mikon Financial | 5312 Tequesta Court $6,754.70 | $116.92 1.50%
Services Jacksonville, FL 32244
RE# 103808-0000

 

 

 

 

 

 

(h) Claims Secured by Personal Property — Maintaining Regular Payments and
Curing Arrearages, if any, Under 11 U.S.C. § 1325(b)(5).. Under 11 U.S.C. §
1328(a)(1), unless the principal amount of the claim is paid in full through the Plan, Debtor
will not receive a discharge of personal liability on these claims

None

(i) Secured Claims Paid Directly by Debtor. The following secured claims are
being made via automatic debit/draft from Debtor’s depository account and wil! continue
to be paid directly to the creditor or lessor by Debtor outside the Plan via automatic
debit/draft. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in
rem as to Debtor and in rem and in personam as to any codebtor as to these creditors and
lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate
Debtor’s state law contract rights. Because these secured claims are not provided for under
the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of personal liability
on these claims.

None

Gp Surrender of Collateral/Property that Secures a Claim, Debtor will surrender
the following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and
1301(a) is terminated in rem as to Debtor and in rem and in personam as to any co-debtor
as to these creditors upon the filing of this Plan.

 

No.

Last Four Digits of Acct. Creditor Collateral/Property

Description/Address

 

2273

Bank of America, N.A. 924 W. 28th Street
Jacksonville, FL 32209
RE# 084684-0060

 

0060

 

Duval County Tax Collector | 924 W. 28th Street
Jacksonville, FL 32209

 

 

 

 

 
Case 3:19-bk-03058-JAF Doc 22 Filed 09/09/19 Page 6 of 14

 

RE# 084684-0060

 

 

 

0000 Duval County Tax Collector | 1513 Steele Street
Claim 3 Jacksonville, FL 32209
RE# 051138-0000
0000 Mathon Investments Corp. 1513 Steele Street
Claim 8 Jacksonville, FL 32209

RE# 051138-0000

 

 

 

 

(k) Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to
make payments to the following secured creditors. The automatic stay under 11 U.S.C. §§
362(a) and 1301 (a) is terminated in rem as to Debtor and in rem and in personam as to any
codebtor with respect to these creditors upon the filing of this Plan. Debtor’s state law
contract rights and defenses are neither terminated nor abrogated. Because these secured
claims are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not
receive a discharge of personal liability on these claims.

None

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the

Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation of the Plan, as soon as practicable, if the Plan provides for payment to
creditor/lessor, the creditor/lessor has filed a proof of claim, or Debtor or Trustee has filed a proof
of claim for the secured creditor/lessor under 11 U.S.C, § 501(c), and no objection to the claim is
pending. IfPlan Payments are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid and Arrearages Cured Through the Plan U nder 11 U.S.C. § 1325(b)(5).
Debtor assumes the following leases/executory contracts and proposes the prompt cure of
any prepetition arrearage as follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the
lessor/creditor is not paid in full through the Plan, Debtor will not receive a discharge of
person al liability on these claims.

None

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
claims that are paid via automatic debit/draft from Debtor’s depository account and are to
continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate
or abrogate Debtor’s state law contract rights. Because these leases/executory contracts

6
Case 3:19-bk-03058-JAF Doc 22 Filed 09/09/19 Page 7 of 14

are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a
discharge of personal liability on these claims.

None

(c} Rejection of Leases/Executory Contracts and Surrender of Real or Personal
Leased Property. Debtor rejects the following leases/executory contracts and will
surrender the following leased real or personal property. The automatic stay under 11
U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam
as to any codebtor as to these creditors and lessors upon the filing of this Plan.

None

7. GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after payments
to the above-referenced creditors or shall otherwise be paid under a subsequent Order Confirming
Plan. The estimated dividend to unsecured creditors shall be no less than $22,000.00.

D. GENERAL PLAN PROVISIONS:

1. Secured creditors, whether or not dealt with under the Plan, shal! retain the liens
securing such claims.

2. Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof of claim or other amount as allowed by an order of the Court.

3. If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
or dismissal of this case, unless the Court orders otherwise. Property of the estate

(a) shall not vest in Debtor until the earlier of Debtor’s discharge or
dismissal of this case, unless the Court orders otherwise, or

(b) X____ shall vest in Debtor upon confirmation of the Plan.

4, The amounts listed for claims in this Plan are based upon Debtor’s best estimate
and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered
by the Court, the Trustee shall only pay creditors with filed and allowed proofs of
claim. An allowed proof of claim will contro], unless the Court orders otherwise.

5, Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions. The actual distributions may vary. If the summary or spreadsheet
conflicts with this Plan, the provisions of the Plan control prior to confirmation,
after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when
Case 3:19-bk-03058-JAF Doc 22 Filed 09/09/19 Page 8 of 14

due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
Trustee with a statement to that effect.) For each tax return that becomes due after
the case is filed, Debtor shall provide a complete copy of the tax return, including
business returns if Debtor owns a business, together with all related W-2s and Form
1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
Trustee all tax refunds in addition to regular Plan payments. Debtor shall not
instruct the Internal Revenue Service or other taxing agency to apply a refund to the
following year’s tax liability. Debtor shall not spend any tax refund without
first having obtained the Trustee’s consent or Court approval.

E. NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
out in this section are deemed void and are stricken.

1. Unless otherwise provided in Administrative Order FLMB-2015-8 (the
“Administrative Order”), if a confirmation order is entered prior to the resolution of
any pending objection to claim or motion to value claim, such objection and/or motion
shall be reserved for ruling on a subsequent date provided such objection and/or motion
is filed timely pursuant to the Administrative Order. Debtor reserves all rights under
any objection and/or motion notwithstanding the entry of a confirmation order.

CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are identical
to those contained in the Model Plan adopted by this Court, and that this Plan contains no
additional or deleted wording or nonstandard provisions other than any nonstandard provisions
included in Section E.

/s/ Kevin Eugene Browne Dated: 9/9/2019
Debtor

LANSING ROY, P.A.

/si Kevin B. Paysinger

Kevin B. Paysinger, Esquire
Florida Bar No. 0056742
Attorney for Debtor(s)

1710 Shadowood Lane, Suite 210
Jacksonville, FL 32207-2184
court@lansingroy.com
Telephone: (904) 391-0030
Facsimile: (904) 391-0031
Case 3:19-bk-03058-JAF Doc 22 Filed 09/09/19 Page 9 of 14

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing, including all
attachments and exhibits thereto, was furnished to all creditors and parties in interest as listed on
the mailing matrix attached to the original document filed with the Court this 9" day of September
2019,
LANSING ROY, P.A.

/s/ Kevin B. Paysinger

Kevin B. Paysinger, Esquire
Florida Bar No. 0056742
William B. McDaniel, Esquire
Florida Bar No. 084469
Attorney for Debtor(s)

1710 Shadowood Lane, Suite 210
Jacksonville, FL 32207-2184
court@lansingroy.com
Telephone: (904) 391-0030
Facsimile: (904) 391-0031
Case 3:19-bk-03058-JAF Doc 22 Filed 09/09/19 Page 10 of 14

nity
Farge} Fargo/ [Restoration
Kevin Browne | 1st Pmt Plan Trustee % r
Or. Ramoth Or. Ave Ave
Unsecured DEBT PMT Tee Fee $19,417.3
$22 ation

424.278
424,278
424.278
424,278
3,424,278
424.278
3,424,278
3,424,278
424,278
A2
424.278
424,278
424,278
424.273
424
424.278
424.278 43
78 43
424.278 | $342.43
424.2 $342.43
424,278 3
424.278 3 $
424.278 3 $139.56
424.278 43 . $139.56
3,424,278

October-
November-
December:

Woops alo

pa | pepe [ee Tee
alwin|eio

October-
November-
December:

iid i=
sj ai fur

21
24
21
21
June-21

BISIRIZISIS
NIH TO|/wlo

Zt
October-
November-2
December-2 $396.67

Nib ine
Alle

43
3,424,278 $139.56
43 $323,63
424.278 $342,43
424.278 $13
424.278 43 $323.63
424.278 $323.63
424,278 43 1359.56 $323.63
424,278
424,278 $342.43 139.56
424 139.56
424.278 43 $139,56
424.278 3
November-22 424.278 43 139.56
December-22 $396.67 78 43
7 4 $25,00 $139.56 63
57 424.278 43 63
$25.00
424,278 43 $139.56 $323.63
$396.67 424,278 43
$396.67 424,278 $342.43
$396.67 3,424,278 $342.43
$342.43
“23 424.278 $323.63
October-23 4.278 43

W)Wwin ih Ea
b/w] pw

March-22
22
22

June-22 $396.67

22 $396.67
-22
-22
October-22

Spa aw fo fo fe
OPW onion wa!) ai win

63

December-23 424.278 43 239.56

24 424.278 43 139,56

24 $396.67 424,278 $342.43 $139.56
March-24 $396.67 424,278 $342.43 $0.00 488.35 $139.56 $323.63
24 $396.67 424.278 $342.43 $0.00 488.35 $139.56 $323.63

24 $396.67 424,278 $342.43 $0.00 488.35 $139.56
June-24 5396.67 424,278 $342.43 $0.00 $25.00 488.35 $139.56 $323.63
July-24 oo 63

Au 24 424.278 488.35 139.56

456,667
aDIV/Ol HDIV, aDIV, #OIV/0! #DIV/0l HVALUE

“Nox Le 7-9-1

° oo Rete

 
Case 3:19-bk-03058-JAF Doc 22 Filed 09/09/19 Page 11 of 14

Wealth
rs lp

Bank of
Ouval Cou Duval
28th

surrender

28th
ender 765,
i4
Claim 7 Claim 9
$ $17.
17.

15 17.

LF
17
17
17.82
17.
$17.
$17
$17.82
$17.82
7.82
7.82
7.82
$17.82
$17.82
$17.82
$17
7.82
7.82
7.82
B2
17,82
154.27 17,82
151.27 $17.82
1.27 17
151.27 17.82
$151.27 17,82
7 7
7.82
17.82
7.82
7.82
7.82
$17.82
7
3 7.82
7.82
82
82

196.33
196.33
196.33
$196.33
$196.33 $151.27

$151,27

$196.33

$196.33
$196.33

196,33
$196.33

196.33
$196.33
196.33

$151.27

196.33

$196.33 $151.27

$0.00
a#oIV/0!

RDIV, AVALUE! AVALUE!

Investments |Thornton
Melion LLC

Claim S

E
$

$15.86

#VALUE!

Mikon
Financial

Mathon Florida Tax
Investments /Certlficate
Duvat 1 Duval
Ave [6th Avenue Ct
Surrender render
18.
Claim 4

Claim 3 Claim 8

116.92

116,52
$246.92
116.92
116.92
116,92
116.92
116.92
116,92
$116.92

118,06
118.06
$118.06
118,06
118.06
118.06
118.06
118.06
118.06
$118.06

$9.00 $0,00 $92.38

$116.92

$0.00

$118.06 $116.92

$92.38 116.92
116,92
116.92

$116.92
228.06 16.92

$118.06 $116.92
118.06 1i
118.06

$92.38 118.06

218.06

$118.06
118.06

$92.38
$116.92
2

116,92
$116.92
116.92
116.92

HVALUE! VALUE! #DIV,

 
Case 3:19-bk-03058-JAF Doc 22 Filed 09/09/19

Label Matrix for local noticing
1134-3

Case 3:19-bk-03058-dAF

Middle Bistrict of Florida
Jacksonville

Mon Sep 9 16:31:10 EDT 2019

U.S. BANK TRUST NATIONAL ASSOCIATION AS TRUS
c/o Howard Law Group

450 H. Park Road, Suite &00

Hollywood, FL 33021-6920

AMERICAN EXPRESS
PO BOX 297871
FORT LAUDERDALE FL 33329-7871

ATLANTIC SELF STORAGE, LLC
7880 GATE PKWY STE 300
Jacksonville FL 32256-7285

‘
BANK OF AMERICA
NC4-102-03-14
PO BOX 26012
GREENSBORO NC 27420-6012

Bank of America, N.A.

c/o Jennifer Laufgas, Aldridge Pite, LLP
Fifteen Piedmont Center

3575 Piedmont Road, N.E., Suite 500
Atlanta, GA 30305-1623

CHARLES CREWS
11385 BEECHER CIRCLE WEST
Jacksonville FL 32223-7248

Chase Home Mortgage
PO Box 24696
Columbus OH 43224-0696

Community Restoration Corp
e/o Wasinger Law Office, PLLC
605 E, Robinson St, Ste 730
Orlando FL 32801-2007

DUVAL PREMIUM BUDGET
PO BOX 40866
Jacksonville FL 32203-0866

Kevin Eugene Browne
6964 Ramoth Dr
Jacksonville, FL 32226-3210

5T Wealth Partners LP

5T Wealth Partners

Department #6200, PO Box 830539
Birmingham, AL 35283

(p)AMERICOLLECT INC
PO BOX 2080
MANITONOC WI 54221-2080

Aldridge Pite LLP

1615 South Congress Avenue
Suite 200

Delray Beach FL 33445-6326

BANK OF AMERICA CORPORATION
NCi-028-17-06

150 N COLLEGE ST

CHARLOTTE NC 28202-2271

CACE, LLC

Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

(p) CHOICE RECOVERY INC

1550 OLD HENDERSON ROAD
STZ 100

COLUMBUS OH 43220-3662

City of Jacksonville
117 West Duval Street Ste. 480
Jacksonville, FL 32202-5721

{p)DIRECTV LLC

ATTN BANKRUPTCIES

PO BOX 6550

GREENWOOD VILLAGE CO 90155-6550

Duval County Tax Collector
231 Forsyth St. #130
Jacksonville FL 32202-3380

Page 12 of 14

c/o Wendy Mummaw Duval County Tax Collector
Office of General Counsel

117 West Duval Street, #480

Jacksonville, Fi 32202-3734

5T Wealth Partners, LP
Department #6200

PO Box 803539
Birmingham AL 35283

AR RESOURCES INC

FOR EMERGENCY RESOURCES
PO BOX £056

BLUE BELL PA 19422-0287

American Express National Bank
c/o Becket and Lee LLP

PO Box 3001

Malvern PA 19355-0701

BAPTIST HEALTH

PATIENT SERVICES

PO BOX 45094

JACKSONVILLE FL 32232-5094

CAPITAL ONE
PO BOX 30285
SALT LAKE CITY UT 84130-0285

CITY OF JACKSONVILLE
231 E FORSYTH ST RM 130
JACKSONVILLE FL 32202-3380

Community Restoration Corp
c/o John Kauffman

5677 Oberlin Dr, Ste 216
San Diego CA 92121-1742

DUVAL COUNTY TAX COLLECTOR
231 E FORSYTH ST STE 130
JACKSONVILLE FL 32202-3380

EMERGENCY RESOURCES GROUP
800 PRUDENTIAL DR STE 713
JACKSONVILLE FL 32207-8202
Case 3:19-bk-03058-JAF Doc 22 Filed 09/09/19

FREDERIK LABAAR
6930 LIME AVENUE
Long Beach CA 90805-1437

HARPREET SINGH, M.D., P.A.
PO BOX 48206
Jacksonville FL 32247-8206

JACKSONVILLE EMERGENCY CONSULT
C/O SIDNEY $. SIMMONS II, ESQ
1050 RIVERSIDE AVE
JACKSONVILLE FL 32204-4142

MCCARTRY, BURGESS & WOLFE
FOR INFUSIONSOFT

26000 CANNON RD

BEDFORD OH 44146-1807

MG CREDIT

FOR DUVAL PREMIUM BODGET
PO BOX 61899

Jacksonville FL 32236-1899

Mikon Financial Services, Inc.
6405 NW 36 Street

Suite 125

Miami FL 33166-6960

REI HOLDINGS
2912 EXECUTIVE PRHY, STE 120
Lehi UT 84043-4607

TRANSWORLD SYSTEM INC/926
FOR CITY OF JACKSONVILLE
PO BOX 15109

Wilmington BE 19850-5109

TTFLTC, LLC
4747 EXECUTIVE DR, SUITE 510
San Diego CA 92121-3100

United States Attorney
300 North Hogan St Suite 700
Jacksonville, FL 32202-4204

Florida Dept, of Revenua
Bankruptcy Unit

P.O. Box 6668

Tallahassee, FL 32314-6668

Roose Homes & Investments, LLC
c/o Lawrence Bernard, Equire
480 Busch Drive

Jacksonville FL 32218-5553

MATEON INVESTMENTS CORP
8724 SH 72 S7 SUITE 531
MIAMI, FL 33173-3512

MED] PARALLEL PARKWA

C/O COMMONWEALTH FINANCIAL
245 MAIN ST

SCRANTON PA 18519~1641

MIDLAND FUNDING LLC

FOR CAPITAL ONE BANK
2365 NORTHSIDE DR STE 300
San Diego CA 92108-2709

NATIONSTAR MORTGAGE
PO BOX 619098
DALLAS TX 75261-9098

SHAPIRO, FISHMAN & GACHE LLP
FOR WELLS FARGO

4630 Woodland Corporate Blvd
Ste 100

Tampa FL 33614-2429

TRANSWORLD SYSTEM/09
FOR DIRECTY

PO BOX 17205

Wilmington DE 19850-7205

Thornton Mellon LIC
Geoffrey Polk

939 W. North Ave, Ste 830
Chicago, IL 60642-7141

VERIZON WIRELESS
BANKRUPTCY ADMINISTRATION
500 TECHNOLOGY DR STE 550
SAINT CHARLES MO 63304-2225

Page 13 of 14

Florida Tax Certificate Fund 1
PO Box 775311
Chicago IL 60677-5311

Internal Revenue Service
FO Box 7346
Philadelphia, PA 19103-7346

MBB RADIOLOGY
3599 UNIVERSITY BLVD § STE 300
JACKSONVILLE FL 32216-4251

MERCHANTS ASSOCIATION
COLLECTION DIVISION, INC,
FOR BAPTIST HEALTH DOWNZOWN
PO BOX 2842

TAMPA FL 33601-2842

MOON CASTLE INVESTORS, INC.
C/O CASSANDRA GREEN

2050 BEAVERCREEK ROAD 101216
Oregon City OR 97045-4301

PROFESSIONAL DEBT MEDIATION IN
FOR ATLANTIC SELF STORAGE

7948 BAYMEADOWS WAY FL 2
Jacksonville FL 32256-8539

Shellpoint Mortgage Servicing
PO Box 51850
Livonia MI 48251-5850

TSYS DEBT MGMT (TDM)
CAPITAL ONZ BANK

6125 LAKEVIEW RD STE 800
CHARLOTTE NC 28269-2605

Thornton Mellon LLC
c/o Geoffrey Polk

939 W. North Avenue
Suite 830

Chicago IL 60642-7141

(p) VYSTAR CREDIT UNION
PO BOX 45085
JACKSONVILLE FL 32232-5085
Case 3:19-bk-03058-JAF Doc 22 Filed 09/09/19

United States Trustee - JAX 13/7 74
Office of the United States Trustee
George C Young Federal Building

400 West Washington Street, Suite 1100

Orlando, FL 32801-2210

Wendy L Hummaw +

Office of General Counsel
117 West Duval Street
Jacksonville, FL 32202-3734

Rote: Entries with a ‘+’ at the end of the
name have an email address on file in CMECF

Douglas # Neway +
Post Office Box 4308
Jacksonville, FL 32201-4308

Matthew B Klein +

Howard Law Group

450 North Park Road, Penthouse 800
Hollywood, FL 33021-6920

Page 14 of 14

Kevin B Paysinger +

Lansing Roy, PA

1710 Shadowood Lane, Suite 210
Jacksonville, FL 32207-2184

Jennifer Laufgas +

Aldridge Pite, LLP

Fifteen Piedmont Center

3575 Piedmont Read, N.E., Suite 500
Atlanta, GA 30305-1636

the preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U,S,C, 342(f) and Fed.R.Bank.P, 2002 (g) (4).

AMERICOLLECT

FOR MBB RADIOLOGY

PO BOX 1566

Manitowoc WI 54221-1566

DIRECTV

LEGAL DEPARTHENT

2230 E IMPERIAL HWY

EL SEGUNDO CA 90245-3504

CHOICE RECOVERY

FOR HARPREET SINGH

1550 OLD HENDERSON RD STE 1005
Columbus OH 43220-3662

VYSTAR CREDIT UNION
PO BOX 45085
JACKSONVILLE FL 32232-5085

(d) CHOICE RECOVERY

FOR JACKSONVILLE EMER CONSULT
1550 OLD HENDERSON RD STE 1005
COLUMBUS OH 43220-3662

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)Bank of America, H.A.

End of Label Matrix

Mailable recipients 66
Bypassed recipients 3
Total 69

(u) Jerry A. Funk
Jacksonville

{d)Mathon Investments Corp
8724 SW 72 Street

Suite 531

Miami FL 33173-3512
